 
Loan Agreement
 
Borrower : Shanghai Vomart Auto Parts Co.,  Ltd. (hereinafter referred to as
Party A)
 
Lender : YBM Group China Co.,  Ltd.  ( hereinafter referred to as Party B)
 
In order to clarify responsibility and to maintain good credit, Party A and
Party B, through mutual consultations, hereby have entered the following
contract (“Contract”):
 
Article I  Loan amount and usage
 
Party A, currently in its marketing development and expansion period, lacks
sufficient funds. Party B agrees to provide Party A with loans up to a maximum
principal amount outstanding at any one time of RMB 50 million to be used as
Party A’s working capital.
 
Article II. Term of loan
 
The term of loan in this contract is three years.
 
Article III  Loan method
 
This is a committed loan facility from Party B to Party A. Party A my at any
time and from time to time upon written notice to Party B borrow up to a maximum
principal amount outstanding at any one time of RMB 50 million. Amounts borrowed
and repaid shall increase the availability under this Contract up to the maximum
of RMB 50 million. Party B shall fund any and all drawdowns under this Contract
within 3 business days of receiving the written notice from Party A. The terms
of this Contract connot be amended or terminated without the signed written
agreement of Party A and Party B.
 
Article IV  Loan  interest
 
All loans under the Contract  are interest-free.
 
This contract shall take effect after being signed or sealed by both parties. It
shall expire automatically upon being paid off by Party A.
 
This contract is in duplicate. One for Party A and one for Party B.
 
Borrower (seal): Shanghai Vomart Auto Parts Co., Ltd.
 
Date: May 16, 2011
 
Lender (seal): YBM Group China Co., Ltd.
 
Date: May 16, 2011
 
 
 

--------------------------------------------------------------------------------

 